After a trial by the court the defendant was found guilty of crossing a median divider on Route 52 in violation of General Statutes 14-2371 and fined $55. On appeal2 the defendant claims that the trial court *Page 518 
erred (1) in denying parts of his motion for discovery; (2) in denying his motion to dismiss; and (3) in ruling that certain evidence was not hearsay.
None of the items requested in the motion for discovery and denied by the court3 is discoverable as of right. See Practice Book 741. Section 745 of the Practice Book permits additional disclosure in the court's discretion, but only upon a showing of good cause. The defendant did not make this showing. We conclude that the trial court did not abuse its discretion.
The second issue raised by the defendant concerns the denial of his motion to dismiss for lack of personal jurisdiction. See Practice Book 815(4). The defendant argues that his "arrest" was invalid because the state trooper was not in uniform and displayed no badge identifying himself as a trooper. Even if this were so, it would not bar prosecution of the defendant or be a defense to a valid conviction. State v. Gallagher,191 Conn. 433, 438, 465 A.2d 323 (1983). Furthermore, General Statutes 14-237 defines the crossing of a median divider on a highway as an infraction.4 Section51-164n(a) in relevant part states: "A summons for the commission of an infraction shall not be deemed to be an arrest. . . ." In addition, General Statutes14-1(31) requires an officer to be in uniform or display a badge when the officer is making an arrest. In the present case, the state trooper's siren and flashing headlights were on when he stopped the defendant. Even though the officer was not in uniform, he displayed to the defendant his state police identification card. We conclude that the defendant was not arrested but was merely given an infraction complaint for crossing the median divider.
The defendant next challenges the court's ruling that testimony by the officer as to his occupation is not *Page 519 
hearsay. That testimony was not an out of court statement offered to prove the truth of the matter asserted therein. See State v. Gunther, 39 Conn. Sup. 504, 506,466 A.2d 804 (1983); Holden  Daly, Connecticut Evidence 93a. The trial court was correct in overruling the defendant's objection.
  There is no error.
In this opinion the other judges concurred.